NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2417-19

CHARLES W. BARBATO,

          Plaintiff-Appellant,

v.

SEAN P. GALLAGHER and
BETH GALLAGHER,

     Defendants-Respondents.
__________________________

                   Submitted February 1, 2021 – Decided March 29, 2021

                   Before Judges Currier and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Docket No. L-0109-18.

                   William A. Wenzel, attorney for appellant.

                   Hoagland, Longo, Moran, Dunst & Doukas, attorneys
                   for respondents (Chad M. Moore, of counsel; Julio
                   Navarro, on the brief).

PER CURIAM
      Plaintiff was hired by defendants to move a piano from the second floor

of defendants' home to the first floor. During the move, plaintiff was standing

on a grill stand attached to defendants' deck when it gave way, causing him to

fall and sustain injuries.      Because we are satisfied plaintiff could not

demonstrate defendants breached any owed duty of care, the trial court did not

err in granting summary judgment to defendants. We affirm.

      Plaintiff was employed by Real Deal Moving as a piano mover, and he

and two other employees came to defendants' residence on the day of these

events to move the piano. Plaintiff testified that he had moved "a couple

hundred" pianos.

      Plaintiff and his co-employees' initial attempt to move the piano

downstairs using the home's interior stairway was unsuccessful. Therefore, they

took the piano back up the stairs and began discussing alternate methods to move

it. Plaintiff and his co-workers asked defendant, Sean Gallagher, how the piano

was originally brought into the home.         Sean told them that the piano was

originally moved to the second floor using the back deck. He stated that a team

of six movers brought the piano up to the second floor by carrying it up the back

deck stairs, lifting it over the back deck railing and carrying it into the residence.




                                                                               A-2417-19
                                          2
      The deck was located on the second floor of the home.                 It was

approximately twenty feet long by six feet wide and was ten feet above grade.

There was a sliding glass door to enter the home from the deck. A wooden

staircase led from the ground level to the deck. To the right of the stair landing

on the deck was a two-foot eight-inch wide by three-foot long extension

described here as the grill stand. Sean stated the grill stand was in place when

they purchased the house. Defendants bought the grill from the prior owners at

the time of the purchase and the grill had remained in place on the stand

thereafter.

      Plaintiff and his co-workers decided to move the piano using the back

deck. Plaintiff stated he was aware there was a grill stand attached to the side

of the deck and that a grill was on the stand.

      When plaintiff and his co-workers moved the piano on to the outdoor

deck, they realized that they could not move the piano with the grill on the grill

stand because they could not lift the piano over the railing. Plaintiff said they

needed to "K-turn" the piano, using the grill stand portion. Therefore, plaintiff

and his co-workers took the grill off the grill stand. Plaintiff did not inspect the

stand before he moved the piano because "we just assumed . . . everything would

[be] fine." He testified that the grill weighed less than twenty pounds.


                                                                              A-2417-19
                                         3
      Plaintiff was standing on the grill stand while moving the piano. As the

men were starting to make the turn to go down the stairs, the grill stand separated

from the main portion of the deck, causing plaintiff to fall and a portion of the

piano to land on top of him. Plaintiff conceded that if there were four movers

working that day, they would have successfully moved the piano because they

could have lifted it over the rail.

      Sean testified that he hired a home inspector to assess any problems with

the residence prior to its purchase. The home inspector did not tell defendants

the grill stand was problematic, nor did the inspector tell defendants there was

any defective construction regarding the deck or grill stand. Defendants did not

alter the configuration of the back deck, the stairs or the grill stand from the time

they purchased the home in 2011 to the time of plaintiff's accident in 2016. Sean

testified that he had never seen anyone stand on the grill stand.

      Plaintiff instituted suit against defendants, alleging they were negligent in

the maintenance of their premises and the outdoor deck and stairs were in an

unsafe condition, causing him, a business invitee, to sustain personal injuries.

      During discovery, plaintiff retained an engineering firm to review the

structural aspects of defendants' deck. The engineer noted a construction permit




                                                                               A-2417-19
                                         4
indicated the deck was constructed in 1979. He concluded the grill stand was

constructed sometime thereafter in the ensuing thirty years.

      Plaintiff's expert opined that "deck screws should not have been used as

the permanent fasteners of the deck extension to the main deck[]" because they

"were not capable of carrying [the] load." He further stated the "deck screws

were particularly vulnerable to the effects of corrosion and deterioration

compared to more commonly used fastening alternatives for this type of

connection."

      The engineer stated a different kind of bolt should have been used to fasten

the grill stand to the main deck. One advantage of a through-bolt was they were

"visible for observation and examination." In contrast, the deck screws that were

used "conceal their load carrying element. The interface between the screw

treads and the wood is hidden from view and thus the deterioration goes

unnoticed."

      Defendants moved for summary judgment, asserting they did not owe

plaintiff a duty of care because plaintiff was hired as a professional piano mover

and defendants did not supervise him or oversee the work being done. In

addition, defendants contended they had no actual or constructive knowledge of

the alleged dangerous condition of the grill platform.


                                                                            A-2417-19
                                        5
      In opposition, plaintiff asserted defendants had a duty of reasonable care

to guard against dangerous conditions on their property that they knew or should

have known about. That duty included performing a reasonable inspection to

discover latent dangerous conditions. Plaintiff also contended the doctrine of

res ipsa loquitor was applicable under these circumstances because the deck was

in defendants' exclusive control.

      The trial judge noted the duty owed to a business invitee but also observed

that the analysis of "whether a duty of care exists at all" required a balancing of

several factors as enunciated in Hopkins v. Fox & Lazo Realtors, 132 N.J. 426

(1993). In concluding defendants did not owe plaintiff a duty, the court stated:

            In this case, [d]efendants hired a professional moving
            company to move their piano. The status of the movers
            as business invitees on [d]efendants' property weighs in
            favor of [d]efendants owing [p]laintiff a duty of care.
            However, the nature of the attendant risk was risk of
            injury while moving the piano, which all movers
            assume when engaging in their chosen profession. In
            addition, the opportunity and ability to exercise care
            rested with [p]laintiff and his co-workers, who were
            professional movers and entrusted by [d]efendants to
            carry out their work in a safe and professional manner.
            Consequently, both of these factors weigh in favor of
            finding that [d]efendants did not owe [p]laintiff a duty
            of care. Finally, the public interest in the proposed
            solution weighs in favor of finding no duty of care, as
            the public interest is generally furthered by not
            subjecting individuals to liability stemming from an
            unknown defect in their property that could not have

                                                                             A-2417-19
                                        6
            been discovered via reasonable inspection, as is the
            case here.

The court granted defendants summary judgment on January 22, 2020. This

appeal followed.

      We review the grant of summary judgment de novo, applying the same

legal standard as the trial court. Green v. Monmouth Univ., 237 N.J. 516, 529

(2019) (citation omitted).    Therefore, we consider "whether the competent

evidential materials presented, when viewed in the light most favorable to the

non-moving party in consideration of the applicable evidentiary standard, are

sufficient to permit a rational factfinder to resolve the alleged disputed issue in

favor of the non-moving party." Brill v. Guardian Life Ins. Co. of Am., 142 N.J.

520, 523 (1995).

      Summary judgment must be granted "if the pleadings, depositions,

answers to interrogatories and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact challenged and

that the moving party is entitled to a judgment or order as a matter of law." R.

4:46-2(c). "If there is no genuine issue of material fact, we must then 'decide

whether the trial court correctly interpreted the law.'" DepoLink Ct. Reporting

& Litig. Support Servs. v. Rochman, 430 N.J. Super. 325, 333 (App. Div. 2013)

(citations omitted). We review issues of law de novo and accord no deference

                                                                             A-2417-19
                                        7
to the trial judge's conclusions on issues of law. Nicholas v. Mynster, 213 N.J.

463, 478 (2013).

      On appeal, plaintiff asserts the trial court erred in finding defendants did

not owe him a duty of care. He further contends the public interest weighs in

favor of the imposition of a duty.

      "To sustain a cause of action for negligence, a plaintiff must establish four

elements: (1) a duty of care, (2) a breach of that duty, (3) proximate cause, and

(4) actual damages." Townsend v. Pierre, 221 N.J. 36, 51 (2015) (citation

omitted). "The plaintiff bears the burden of establishing those elements 'by

some competent proof.'" Davis v. Brickman Landscaping, Ltd., 219 N.J. 395,

406 (2014) (citing Buckelew v. Grossbard, 87 N.J. 512, 525 (1981)).

      The determination of duty is "generally a matter for a court to decide."

Acuna v. Turkish, 192 N.J. 399, 413 (2007). "The . . . imposition of a duty of

care and the formulation of standards defining such a duty derive from

considerations of public policy and fairness." Hopkins, 132 N.J. at 439 (citing

Kelly v. Gwinnell, 96 N.J. 538, 552 (1984)). To determine whether a person

owes a duty of reasonable care, our courts "ordinarily consider four factors: 'the

relationship of the parties, the nature of the attendant risk, the opportunity and

ability to exercise care, and the public interest in the proposed solution.'" Est.


                                                                             A-2417-19
                                        8
of Narleski v. Gomes, 244 N.J. 199, 223 (2020) (quoting Hopkins, 132 N.J. at

439).

        We disagree with the trial court's determination that defendants did not

owe a duty of care. However, we agree with the grant of summary judgment

because plaintiff did not establish a breach of that duty.

        In turning to the relationship of the parties, plaintiff asserted, and the trial

court agreed, that he was a business invitee. An individual is considered a

business invitee when the primary purpose for their presence on the property is

to confer a benefit upon the property owner. See Filipowicz v. Diletto, 350 N.J.

Super. 552, 558 (App. Div. 2002).

        The duty owed to a business visitor "'encompasses the duty to conduct a

reasonable inspection to discover latent dangerous conditions.'" Prioleau v.

Kentucky Fried Chicken, Inc., 223 N.J. 245, 257 (2015) (quoting Hopkins, 132

N.J. at 434). An invitee "must prove, as an element of the cause of action, that

the defendant had actual or constructive knowledge of the dangerous condition

that caused the accident." Nisivoccia v. Glass Gardens, Inc., 175 N.J. 559, 563

(2003). Here, plaintiff's failure to show actual or constructive knowledge of the

dangerous condition is fatal to his claim.




                                                                                 A-2417-19
                                            9
        Defendants purchased the house in 2011. Prior to the transaction, a home

inspector inspected the entire home including the deck and grill stand. The

inspection did not disclose any issues or defects concerning the grill stand.

Defendants did not make any changes or do any construction to the deck or the

grill stand between their purchase of the property and plaintiff's accident in

2016.

        Plaintiff's own expert stated in his report that the deterioration of the

screws connecting the grill stand to the deck was not visible. Prior inspections

had not revealed the defective screws. Therefore, plaintiff has not demonstrated

defendants had actual or constructive knowledge of any hazardous condition

pertaining to the grill stand.

        Plaintiff cannot show defendants breached their duty of care to him.

Therefore, the grant of summary judgment was warranted.

        Affirmed.




                                                                           A-2417-19
                                       10